898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert M. KANEY, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 89-3270.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 6, 1989.Decided:  March 2, 1990.

Appeal from the United States District Court for the District of South Carolina, at Aiken.  C. Weston Houck, District Judge.  (CA-87-2744-2B)
Argued:  Mary J. Wiesen-Kosinski, Aiken, S.C., for appellant.
Cheryl Lynn Nikonovich-Kahn, Assistant Regional Counsel, Department of Health and Human Services, Atlanta, Ga., for appellee.
On Brief:  Stuart E. Schiffer, Assistant Attorney General;  Bruce R. Granger, Chief Counsel;  Mack A. Davis, Deputy Chief Counsel for Social Security Litigation and Problems;  Mary Ann Sloan, Principal Regional Counsel;  David L. Stephens, Assistant Regional Counsel, Office of General Counsel, Department of Health and Human Services, Vinton D. Lide, United States Attorney, Atlanta, Ga., for appellee.
D.S.C.
AFFIRMED.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert M. Kaney appeals from the judgment of the district court affirming the Secretary of Health and Human Services' ruling that he was not disabled within the meaning of the Social Security Act and thus was not entitled to disability insurance benefits under the Act, 42 U.S.C. Secs. 416(i), 423(d).  Kaney contends that the Secretary based his ruling on an erroneous assessment of both his visual acuity and his residual capacity to perform work.  The district court rejected Kaney's arguments and held that substantial evidence supported the Secretary's decision.  We have reviewed the briefs of counsel and heard oral argument.  We agree with the district court that the Secretary's ruling was supported by substantial evidence, 42 U.S.C. Sec. 405(g), and we thus affirm its judgment.